Citation Nr: 1144921	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 5, 1982, to April 27, 1982.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously before the Board in February 2010 at which time the case was remanded for additional development.  Such development consisted of a directive to obtain the Veteran's records from the Social Security Administration (SSA).  These records have been obtained and are incorporated into the claims file, thus the Board finds that there has been substantial compliance with the February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the most recent supplemental statement of the case issued in June 2011, the Appeals Management Center received additional evidence from the Veteran in support of his appeal.  This evidence, which was received in July 2011, consists of a statement from the Veteran and was not accompanied by a written waiver of review by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  However, this evidence is essentially duplicative of arguments that the Veteran previously made and were previously considered by the RO.  Accordingly, the Board finds that there is no prejudice to the Veteran in deciding the appeal at this time rather than remanding such evidence to the RO for its consideration in the first instance.  Id.  


FINDINGS OF FACT

1.  No defects, infirmities, or disorders of the Veteran's right shoulder were noted at the time of the examination, acceptance, and enrollment. 

2  Clear and unmistakable evidence establishes that a recurrent right shoulder disability predated the Veteran's service.

3.  Clear and unmistakable evidence establishes that the Veteran's pre-existing recurrent right shoulder disability did not worsen beyond the natural progress of the disease during service.

4.  A low back disability was not manifest during the Veteran's active service or within one year of service discharge, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A recurrent right shoulder subluxation disability both clearly and unmistakably preexisted service and was not aggravated thereby; the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010). 

2.  A low back disability was not incurred in or aggravated by military service, may not be presumed to be and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, which involves a reconstructed folder, the appellant was provided with initial notice of the VCAA in April 2001 and December 2001, which was prior to the April 2002 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The April 2001 and December 2001 letters noted above, informed the appellant of what was necessary to substantiate his claims for service connection a recurrent right shoulder disability and back disability, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claims presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in a June 2008 letter.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining SSA records, VA outpatient records and identified private records, and affording him the opportunity to attend a Board hearing which he attended via video conference in January 2010.  

With respect to VA examinations, the Veteran underwent a VA examination with respect to his right shoulder disability claim in February 2008.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the February 2008 examination report is adequate with respect to the claim for service connection for a right shoulder disability.  That is, the Board finds that the VA examination report in this case is adequate, as it is predicated on a review of the Veteran's claims file and all pertinent evidence of record and on an adequate physical examination; and includes a nexus opinion.  Thus, there is adequate medical evidence of record to make a determination in this case.  Id.  The Board acknowledges that a VA examination was not obtained in regard to the claim for service connection for a back disability, but for the reasons discussed below, the Board has concluded that the duty to provide an examination has not been triggered.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claims presently on appeal and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F/ 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, the Veteran had less than 90 days of service.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

III.  Analysis

A.  Right Shoulder Disability

Facts

The Veteran's service treatment records include his original enlistment examination report dated in January 1982 showing that he had a normal clinical evaluation of his upper extremities.  An April 1982 pre-training Report of Medical History shows that he had a history of swollen or painful joints.  He was found at a pre-enlistment physical examination in April 1982 to be qualified for training and active duty in the U.S. Coast Guard.

An April 1982 record shows that the Veteran was brought to the dispensary via ambulance when his right shoulder gave out on him while working with rifles.  He reported having a past history of this.  The record notes that the Veteran made no mention of this at his enlistment physical examination.  He was assessed as having probable dislocated shoulder, right.

Another record in April 1982 shows that the Veteran was seen in physical therapy for a right shoulder dislocation.  This record notes that the Veteran had a previous history of seven subluxes without "Rx".  This record also notes that no mention of this history had been made on the Veteran's form "SF 93".  An April 1982 x-ray report notes that the Veteran had a history of dislocation of the right shoulder.  Findings at that time were negative.  

A Medical Board report in April 1982 states that all systems were found on the pre-enlistment physical examination to be within normal limits as was laboratory work.  It further notes that the Veteran was found fit for enlistment in the Coast Guard.  In addition, it indicates that in April 1982 the Veteran was brought to sick call by ambulance as his shoulder dislocated while working with a rifle.  It goes on to note that he had a history of previous subluxations of the right shoulder which he did not comment on in his history or at either one of the physical exams.  It relays the Veteran's assertions of seven previous subluxations, with no treatment other than reduction.  The Board found that the Veteran did not meet the minimum qualifications for enlistment in the U.S. Coast Guard due to a disqualifying condition which existed prior to enlistment.  The Board further found that the disqualifying condition was not aggravated by, and had not caused a physical disability due to a period of active military service.  The Board recommended that the Veteran be separated from service.  The Veteran was diagnosed as having pre-existing, recurrent right shoulder subluxations, symptomatic.

A Medical Board form in April 1982 contains findings that the Veteran had a pre-existing, recurrent right shoulder subluxations, symptomatic, along with the recommendation that he was not fit for duty because of physical disability, pre-existing.  This form also shows that the Veteran did not desire to submit a statement in rebuttal to the above findings and recommendations.

The record indicates that the Veteran filed an original VA disability claim in February 2001.  

In a February 2001 statement, the Veteran's mother asserted that the Veteran had been in perfect health when he entered service and never had anything of a medical nature wrong with him except for scrapes and bruises and a few colds.  She said the service documents showing that he had a pre-existing condition with his shoulder were "completely false" and that she had had their family doctors send the Veteran's medical history to his military doctors.  

The Veteran's father also submitted a statement in February 2001 stating that the Veteran never had any injuries as a child, especially to his shoulders.

In February 2001, the RO received a statement from the Veteran to his congressman informing him that he had been in perfect health when he entered service and never had an accident or injury of any nature.  He said that during a physical training exercise in service, he was required to run holding his weapon above his head and then drop to the ground and do pushups.  He explained that during this exercise something happened to his shoulder.  He said he was honorably discharged over his objections and does not recall ever agreeing to leave the service.  He reported that he was "heavily drugged" during the time he was in the hospital.  

In a June 2004 statement, the Veteran said that he checked the box that he did not know if he had had swollen or painful joints and he denied checking yes as the record shows.  He said a medic checked yes, not him.  He also said he passed a comprehensive physical when he entered service and he never had treatment for, or complained of, any such disability prior to enlistment.

In his Notice of Disagreement dated in December 2004, the Veteran informed VA that both of his family physicians had passed away; he again denied that he had a preexisting right shoulder condition.

On file is a statement from Shasta Community Health Center dated in July 2006 finding the Veteran unfit for jury duty.

The Veteran reported at a VA examination in February 2008 that he injured his shoulder in service in 1982 when, while running with 90 pounds of gear and holding a rifle over his head, his shoulder basically fell out of the socket.  He said he was hospitalized at that time.  He denied any prior type of injury to his right shoulder.  He also said that after service in 1985 he reinjured the shoulder while working with sheet rock and was unable to work from then on.  He said he was put on Social Security at that time.  He was diagnosed as having history of right shoulder dislocation.  The examiner said that the most pertinent evidence was the Medical Board report dated in April 1982 noting that the Veteran had a history of subluxations of the right shoulder and shows that he did not comment on this history at either one of his physical examinations.  He remarked that this evidence goes against what the Veteran was presently saying in that he did not have any preservice right shoulder problems.  The examiner went on to opine that it was more likely than not that the Veteran had a current right shoulder disability which was chronic in nature.  He said that with a history of seven previous subluxations prior to service, it was her opinion that the brief period of time the Veteran spent in basic training that resulted in one subluxation likely did not aggravate this condition.  A right shoulder x-ray report in February 2008 shows no evidence for degenerative joint disease and is normal.

The Veteran downloaded articles from Wikipedia and About.com regarding shoulder dislocations that the RO received in December 2009.

On file is a December 2009 record from M. D. Hanley, D.C., stating that the Veteran was being seen at that time for right shoulder pain which he reported began in 1982.  He relayed the Veteran's description of basic training as a very arduous four week endeavor in which he performed pushups, sit-ups, pull-ups, jumping jacks, rope climbing and overhead ladder training and that at the three week mark his right shoulder popped out of its socket while running with 70 pound pack on and holding a rifle over his head.  Dr. Hanley reported that after service the Veteran spent approximately one year "self-rehabbing his right arm", and over time has lost further use of his right arm.  Dr. Hanley diagnosed the Veteran as having thoracal scapulohumeral fibrosis, chronic; rotator cuff tendonitis; and mild adhesive capsulitis.  He opined that all of these diagnoses were secondary to his "ancient shoulder dislocation".  He opined that with all medical probability the Veteran suffered an acute right shoulder dislocation in 1982 which has led to his current diagnoses.  He further opined that if the Veteran had had a preexisting history of shoulder dislocation, there would be no way he would have been able to perform the arduous tasks that he described in service such as ladder climbing, rope climbing, pull-ups or pushups.  He said the Veterans medical history was consistent with shoulder dislocation to the extent that he sustained instant pain.  

At a Board video conference hearing in January 2010, the Veteran's representative relayed the Veteran's understanding that unless his right shoulder disability was service connected, then his back disability could not be granted secondary to the right shoulder.  He then stated that they were going to focus the whole hearing on the right shoulder disability claim.  He also noted that from the record the Veteran had at best five days of basic training.  The Veteran testified that he never checked that he had a history of painful or swollen joints on his pre-training physician examination report.  He also denied ever being hurt before service and said that had he had even one of these shoulder separations or dislocations, he could not have been able to pass the tests or get into service or go to basic training.  He said that (after service) it took him six or seven months before he could get his arm out of the sling and another year because he could actually grip something like an empty soda can.  He noted that he had worked in a wood mill and was presently receiving Social Security.  He said he applied for benefits for shoulder and upper back problems, but doesn't know what Social Security put on the forms.  The Veteran's mother testified that the Veteran was a really healthy physically-fit kid with no prior injuries.  She added that she had sent the military all of the Veteran's medical records from his childhood, but she did not keep copies.  The Veteran and his mother indicated that the Veteran's service records had been altered.

SSA records received in July 2010 are replete with medical records documenting a work injury at a sawmill in May 1987 to the Veteran's neck and low back that occurred when he twisted his back while moving his arms carrying lumbar.  They reflect various lumbar diagnoses, to include a diagnosis in December 1987 of probable lumbar discogenic disease L4-5 and/or L5-S1, and spondylosis in November 2002.  There is a March 2003 medical report from Cedarwood Medical Group noting that the Veteran began receiving SSI benefits following a sawmill injury where he sustained a significant physical injury to his lower back and neck.  This record also notes that the Veteran experienced some traumatic abuse as a child by his father, including a head injury.  These records show that the Veteran's alleged impairments included a right shoulder disability, and include an October 2002 x-ray report of the Veteran's right shoulder from Shasta Community Health Center was normal.  These records also include psychiatric treatment records, and show that the Veteran was found in April 2003 to have continuing disability due to personality disorders. 

Discussion

The Board notes initially that the Veteran served during a period of peacetime; therefore, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board further notes that the Veteran was shown to have a normal clinical evaluation of the upper extremities at his original enlistment examination in January 1982, and was found qualified for training and active duty at a pretraining physical examination in April 1982.  Although he had a noted history of "painful or swollen" joints on a Report of Medical History in April 1982, this notation is vague and does not indicate the location of the painful or swollen joint or joints.  In light of this and the normal clinical evaluation of the Veteran's upper extremities at the January 1982 original enlistment examination and pretraining physical examination in April 1952, the Veteran is presumed sound at service entry with respect to his right shoulder.  38 U.S.C.A. § 1111; see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

Notwithstanding the above finding, the Board finds that clear and unmistakable evidence demonstrates that the Veteran had a pre-existing right shoulder disability.  The Board attaches great significance to the service treatment records which show that just three days after the April 1982 pretraining physical, the Veteran was taken via ambulance to a medical dispensary for a dislocated right shoulder.  The treatment record at that time contains the Veteran's report of a past history of his shoulder giving out on him, and there is an April 1982 physical therapy record noting that he had a history of seven right shoulder subluxes prior to service without treatment.  There is also the April 1982 Medical Board report that contains findings that he was not fit for duty due to a pre-existing, recurrent right shoulder subluxations, symptomatic.  This form also indicates that the Veteran did not desire to submit a statement in rebuttal to the Medical Board's findings and recommendations.  

The Veteran's current assertions and testimony denying a preexisting right shoulder condition contrast sharply with the history noted in his service treatment records.  In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that the event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the Veteran's statements in service is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately because the declarant has a strong motive to tell the truth in order to receive proper care.   

In contrast, at the time the Veteran denied a preexisting right shoulder disability, he was seeking VA benefits in addition to or instead of medical treatment.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

While there is no question that the Veteran and lay informants are competent to relate events asthey remembers them, competency is not at issue with regard to recounting the events of service.  Rather, it is credibility which the Board finds is lacking.  Simply put, his consistent reports in service of sustaining multiple right shoulder dislocations/subluxations prior to service are more convincing than his later statements made in support of a claim for monetary benefits.  Moreover, the Veteran's and his mother's statements denying that he had any injuries prior to service are not consistent with records from the Social Security Administration noting that the Veteran sustained physical abuse as a child, including a head injury.  Thus, their statements in this regard are not deemed credible.  

The Veteran has also provided noncredible statements regarding a post-service right shoulder injury.  More specifically, the Veteran filed a claim for a back injury in July 2006 and asserted that after service while bolting wood in a local mill, his shoulder gave out on him causing his back to give out on him.  However, a review of numerous treatment records on file from the Social Security Administration that describe a work-related injury in 1987 make no mention of the Veteran's right shoulder going out on him.  Rather, they are consistent in describing the back injury as occurring when the Veteran twisted while carrying lumbar.  These records are simply devoid of treatment for, or diagnosis of, a right shoulder disability.  

As is indicated above, in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  For the foregoing reasons, the Board finds that the evidence in its totality clearly and unmistakably shows that the Veteran had a preexisting right shoulder subluxation disability.  

The Board now turns to the question of whether the pre-existing disability was aggravated by service, to include the question of whether any current right shoulder diagnosis represents an aggravation of the pre-existing recurrent subluxations.  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F. 3d at 1096.

As noted above, service treatment records reveal that the Veteran was treated for a right shoulder subluxation on one occasion in April 1982 that the Medical Board found had preexisted service and was not aggravated by service.  

After separation from active service, the Veteran waited nearly 20 years before filing a claim regarding the right shoulder.  The Board is of course cautious in interpreting the Veteran's extended silence regarding his right shoulder as evidence against aggravation.  However, considering the assertions by the Veteran that his right shoulder was still in a sling when he left service and had not fully resolved, his actions during the period intervening service and the filing of his claim are significant.  

Moreover, the Board turns to the postservice opinion evidence regarding in-service incurrence and/or aggravation of the currently diagnosed right shoulder condition.  Such evidence includes the opinion of a VA examiner in July 2008 who, after reviewing the claims file and examining the Veteran, opined that it was more likely "that" not that the Veteran had a current right shoulder disability which was chronic in nature, and that with the history of seven previous subluxations prior to service, the brief period of time the Veteran spent in basic training that resulted in one subluxation likely not did aggravate this condition.  The examiner noted that the Veteran's contentions at the examination denying a pre-existing right shoulder disability went against what the service treatment records show, and found that the service treatment record evidence was "rather clear".  

The Board has also considered the private medical opinion of M. Hanley, D.C., who opined that the Veteran suffered an acute right shoulder dislocation in 1982, which led to his current condition of adhesive capsulitis, thoracic scapulohumeral fibrosis and tendonitis.  Dr. Hanley opined that if the Veteran would have had preexisting history of shoulder dislocation, there would have been no way he would have been able to perform the arduous tasks that he described such as ladder climbing, rope climbing, pull-ups, or pushups.  However, it is significant that Dr. Hanley did not have the Veteran's claims file to review and in fact based his opinion on an inaccurate history.  More specifically, Dr. Hanley noted in his report that the Veteran described basic training as a four-week arduous endeavor and that it was not until week three that he sustained the injury to his right shoulder.  He thus reasoned that the Veteran never would have been able to perform the arduous tasks prior to his injury in the third week if he had had the preexisting history of shoulder dislocation.  However, his service treatment records clearly show that he sustained the injury to his right shoulder after only three days following his pre-training physical.  This discrepancy substantially reduces Dr. Hanley's opinion since the basis of his opinion is that the Veteran never would have been able to participate in the arduous training for three weeks had he had the pre-existing history of right shoulder dislocation.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In sum, the Board finds that the credible evidence in this case clearly and unmistakably shows that he had a pre-existing right shoulder disability that was not aggravated by service.  As such, service connection for a right shoulder disability is denied.


B.  Back Disability

Facts

The Veteran's service treatment records are devoid of any problems or complaints with respect to his back.  

In February 2001, the Veteran filed an original disability claim.  

In his substantive appeal dated in July 2006, the Veteran said that his back injury occurred after he left service, and was secondary to his right shoulder disability.  He explained that his body had to compensate for the right shoulder due to the lack of strength and use of his right shoulder and that while working in a mill bolting wood, his right shoulder gave out causing his back to give out.  

At a Board video conference hearing in January 2010, the Veteran's representative relayed the Veteran's understanding that unless his right shoulder disability was service connected, then his back disability could not be granted secondary to the right shoulder.  He then stated that they were going to focus the whole hearing on the right shoulder disability claim.  

SSA records received in July 2010 are replete with medical records documenting a neck and low back work injury at a sawmill in May 1987 that occurred when the Veteran twisted his back while moving his arms carrying lumbar.  They reflect various lumbar diagnoses, to include a diagnosis in December 1987 of probable lumbar discogenic disease L4-5 and/or L5-S1, and spondylosis in November 2002.  A computed tomography of the Veteran's lumbar spine in October 2002 was negative for disc extrusion, spinal stenosis and foraminal narrowing, and showed degenerative changes of the lumbar spine.  A March 2003 medical report from Cedarwood Medical Group shows that the Veteran began receiving "SSI" benefits following a sawmill injury where he sustained a significant physical injury to his lower back and neck.  This record also notes that the Veteran experienced some traumatic abuse as a child by his father, including a head injury.  These records show that the Veteran's alleged impairments included a right shoulder disability, and include an October 2002 x-ray report of the Veteran's right shoulder from Shasta Community Health Center that was normal.  These records also include psychiatric treatment records, and show that the Veteran was found in April 2003 to have continuing disability due to personality disorders. 

Discussion

The Board notes initially that the Veteran served during a period peacetime; therefore, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran's service treatment records are devoid of any complaints or treatment for back problems.  The Veteran does not dispute this.  Rather, he asserted in July 2006 that his back injury was incurred after he left service and was the result of a secondary condition related to his right shoulder.  He said that the back injury resulted from his body compensating for the lack of strength and use of his right shoulder and that while bolting wood in a local mill, his shoulder gave out causing his back to give out.  

The earliest medical evidence showing back problems is found in records that were received from the Social Security Administration.  These records note that the Veteran's back problems, variously diagnosed as probable lumbar discogenic disease L4-5 and/or L5-S1, and spondylosis, began after a work-related back injury in May 1987.  They describe the work injury as affecting the Veteran's neck and low back and occurred in a saw mill when the Veteran twisted his back while moving his arms carrying lumbar.  

In light of the fact that notations of spine problems were years after service, approximately five years to be more precise, the law as it applies to presumptive disabilities, including arthritis, is not applicable.  38 U.S.C.A. § 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the law regarding service connection based on a chronic lumbar spine disability since service is not applicable.  See 38 C.F.R. § 3.303(b).  Similarly, service connection based on continuity of symptomatology is not warranted for this disability.  Id.  While the Veteran is certainly competent to report on his back symptomatology, see Layno v. Brown, 6 Vet. App. 465 (1994) (explaining that "lay testimony is competent so long as it remains centered upon matters within the knowledge and personal observations of the witness"), he does not contend nor does the evidence show that he has had continuous back symptomatology since service.  Rather, as noted above, the Veteran reported in his May 2006 informal claim and at the Board hearing in January 2010 that his back problems began following an injury at work in 1987.  

Similarly, as to 3.303(d), there is no evidence, including statements by the Veteran, that relate his postservice back injury in 1987 and postservice lumbar diagnoses to service.

Inasmuch as the essential elements of this claim for service connection for a back disability on a direct basis have not been established, i.e., (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claim and it must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F/ 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.

Notwithstanding the above finding regarding service connection on a direct basis, the main theory of the Veteran's claim is that his back disability is secondary to his right shoulder injury.  See 38 C.F.R. § 3.310.  He has repeatedly asserted that his back injury occurred at work in 1987 after he left service and is the result of his right shoulder.  To reiterate, he asserts that his body had to compensate for the right shoulder due to the lack of strength and use of his right shoulder and that while working in a mill bolting wood, his right shoulder gave out causing his back to give out.  As is explained above, the Veteran has not established service connection for a right shoulder disability.  Accordingly service connection for a back disability as secondary to a right shoulder disability must also be denied as this theory of entitlement lacks legal merit.  38 C.F.R. § 3.310; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a side note, the Veteran's representative specifically indicated at the January 2010 Board video conference hearing that the Veteran understood that unless his shoulder condition was service-connected, his back condition could not be secondary.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


